Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment
Applicant’s amendment filed 10/21/2021 has been received and entered.  Claims 23 and 26 have been amended and claims 1-22, 24, 25 and 30-33 have been cancelled.
Claims 23, 26-29, 34-41 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and the species of DNA in the reply filed on 1/16/2020 was acknowledged.
No new arguments are provided in Applicants response.
For clarity of the record, it is noted that in the action mailed 4/20/2020, it is found that it would not be an undue burden to examine the method of group I and group II as they both drawn to using a trained algorithm (see claim 31) and capturing techniques for chromosomal characterization.  Accordingly, the restriction requirement between these groups was withdrawn.
Claims 23, 26-29, 34-41 are pending.  Claims 34-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/16/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the 
Claims 23, 26-29, drawn to method of making a ligated DNA by cross-linking, cleaving and ligating and a method of improving chromosome conformation capture through the use of an algorithm are currently under examination.

Priority
This application filed 8/22/2017 is a continuation of 12/279133 filed 12/10/2008, now US Patent 9777327, which is a 371 National stage filing of PCT/GB2007/000564 filed 2/19/2007, and claims benefit to foreign application GB06032510 filed 2/17/2006 in GB.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 2/19/2006. 
As noted in Applicants remarks, a certified copy of the GB06032510 application filed 2/17/2006 is present in the file of US Patent 9777327 (application 12/279133)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23, 26-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for previous limitation of  “cross-linking CC marker DNA sequences in the sample which have been brought together in a juxtaposition” is withdrawn.  
The amendment to claim 23 for cross linking DNA sequences (versus specifically CC marker sequences) in the sample has address the basis of the rejection and is consistent with the teaching of the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 33 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Claim 33 has been amended and is still generally directed to chromosome capture analysis.  More specifically, the claims have been amended to provide for cross-linking, cleaving, ligating and detection of the presence of CC markers.

For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for CC marker DNA sequences.   The step of aligning and comparing sequence and applying generically a pattern recognition algorithm are instructional steps.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and only result in the identification of a sequence as information.  
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of physically processing DNA in a sample wherein the steps of cross-linking, cleaving and ligating are preformed and subsequently detection of newly formed sequences for CC markers is performed.  Dependent claim provide for more detailed steps for each of these processing steps.  A review of the art of record provides that CC sequences were known and could physically bring DNA sequences juxtapose, however the art fails to teach each of the processing steps were routinely practiced together as required by the instant claims.
Accordingly, the claims are found patent eligible under step 2B, and the rejection is withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel non-elected claims 34-41.

Conclusion
Claims 23, 26-29 are allowed.
The closest art of record demonstrates that the physical steps recited in the claim were known and used to identify the 3D structure of chromatin, but none of the art of record provides for algorithms that identify CC sequences that are juxtaposed as required of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631